DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Allowable Subject Matter
Claims 1-5, 7-16, 19 and 20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the first pixel be an ellipse and a curvature of one of at least four inner concave arcs included in the shape of the second pixel and where a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction in combination with the other limitations of claim 1.
Regarding claim 7, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction and where the shapes of the second pixel and the third pixel comprise a closed shape of a convex arc and a concave arc in combination with the other limitations of claim 7.
Regarding claim 14, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction and where the shape of the first pixel comprises at least two convex arcs with different curvatures in combination with the other limitations of claim 14.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 5 of Dai et al. (US 2019/0355794) teaches where a pixel has a shape that comprises inner concave arcs and outer convex arcs. However, Dai does not teach where a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891